DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Walter W. Duft on 08/26/2022.
The application has been amended as follows: 
Amendment to the claims:

Claim 1, line 1 “quick-release” should be amended to –releasable–
Claim 1, line 2 “a flexible base seal member” should be amended to –a base seal member–
Claim 1, line 3 “the flexible base seal member” should be amended to –the base seal member–
Claim 1, line 21 “the passage of air” should be amended to –a passage of air–
Claim 1, lines 23-24 “the vent port upper closure member” should be amended to –the vent port closure member–
Claim 19, line 1 “quick-release” should be amended to –releasable–

Claim 19, line 2 “a flexible base seal member” should be amended to –a base seal member–
Claim 19, line 3 “the flexible base seal member” should be amended to –the base seal member–
Claim 19, line 21 “the passage of air” should be amended to –a passage of air–
Claim 19, lines 23-24 “the vent port upper closure member” should be amended to –the vent port closure member–
Claim 20, line 1 “quick-release” should be amended to –releasable–
Claim 20, line 21 “the passage of air” should be amended to –a passage of air–
Claim 20, lines 23-24 “the vent port upper closure member” should be amended to –the vent port closure member–
Reasons for Allowance
 	The following is an examiner’s statement of reasons for allowance: The prior art of record teaches the basic structure of a releasable anchor. However, the prior art of record have failed to teach at least the combination of the universal releasable anchor member, comprising: a flexible base seal member comprising a non-porous resilient material; the flexible base seal member having a seal member upper side, a seal member lower side, and a seal member peripheral edge defining an outer periphery of the seal member upper side and the seal member lower side; the seal member lower side being configured to engage an external reference surface and form a substantially airtight seal therewith that defines a controlled pressure zone, the controlled pressure zone comprising a region located between the seal member lower side and the reference surface; a vent port extending through the anchor member including between the seal member upper side and the seal member lower side; the vent port comprising a vent port upper end disposed on or above the seal member upper side and a vent port lower end disposed on the seal member lower side; an integral vent port closure member disposed proximate to the vent port upper end; the vent port closure member comprising a lower surface configured for mating engagement with a landing zone at the vent port upper end to form an airtight seal therewith that blocks airflow through the vent port; the vent port closure member being biased to move from a closed position to an open position; the closed position of the vent port closure member comprising the vent port closure member being arranged to block the vent port upper end and prevent the passage of air through the vent port to thereby close the controlled pressure zone and render it airtight; and the open position of the vent port closure member comprising the vent port upper closure member being arranged to unblock the vent port upper end and allow the passage of air through the vent port to thereby vent the controlled pressure zone along with the other recitations as claimed in claims 1, 19 and 20.
The described deficiencies in the prior art of record are not made up by any other teachings in the prior art. Furthermore, there is no teaching, suggestion, or motivation to modify the prior art of record to arrive at the claimed invention, absent hindsight.  Accordingly, the claimed invention overcomes the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD IJAZ whose telephone number is (571)272-6280. The examiner can normally be reached M-F 11:00 am-10:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUHAMMAD IJAZ
Primary Examiner
Art Unit 3631



/Muhammad Ijaz/Primary Examiner, Art Unit 3631